



COURT OF APPEAL FOR ONTARIO

CITATION: The Floor Show Ltd. v. Man-Shield
    (NWO) Construction Inc., 2019 ONCA 954

DATE: 20191203

DOCKET: M50742 & M50918 (C66150)

M50743 &
    M50916 (C66149)

Simmons, Pardu and Nordheimer
    JJ.A.

DOCKET: M50742 & M50918 (C66150)

BETWEEN

The
    Floor Show Ltd.

Plaintiff

(Respondent/Moving Party)

and

Man-Shield
    (NWO) Construction Inc.

Defendant

(Appellant/Responding Party)

and

2363267
    Ontario Inc. and Allure Condominiums LP

Third Parties

DOCKET: M50743 & M50916 (C66149)

AND BETWEEN

The Floor Show Ltd.

Plaintiff

(Respondent/Moving Party)

and

Man-Shield (NWO) Construction
    Inc.

Defendant

(Appellant/Responding Party)

and

2353268 Ontario Inc. and Aurora
    Condominiums LP

Third Parties

Melanie Mayhew-Hammond, for the moving
    party (M50918 & M50916) and the responding party (M50742 & M50743)

Amanda Verhaeghe, for the moving party
    (M50742 & M50743) and the responding party (M50918 & M50916)

Heard: November 4, 2019

On appeal
    from the judgment of Justice F. Bruce Fitzpatrick of the Superior Court of
    Justice, dated October 12, 2018, with reasons reported at 2018 ONSC 6077, and from
    the costs order, dated November 22, 2018.

APPEAL BOOK ENDORSEMENT

[1]

All parties now agree the motion judges refusal
    to grant a stay of the partial summary judgment he granted is an interlocutory
    order such that any appeal lies to the Divisional Court with leave. We agree.

[2]

In our view, rather than transferring these
    appeals, the matter should more properly proceed by way of leave application to
    the Divisional Court. The appeals are quashed.

[3]

The request for transfer is denied. Costs of all
    motions and both appeals to The Floor Show Ltd. on a partial indemnity scale
    fixed in the amount of $7,500 inclusive of disbursements and applicable taxes.


